BASCHAB, Judge,
concurring specially.
While I agree with the majority that the testimony regarding Suddeth’s statements against penal interest constitute inadmissible hearsay under Alabama law, I share the same concerns that Judge Cobb expressed in her special concurrence in Snyder v. State, 683 So.2d 45, 47-48 (Ala.Cr.App.1996). I believe that the better rule is to allow these statements and corroborating evidence to be presented to the jury. I join with Judge Cobb in urging the Alabama Supreme Court to reexamine Alabama’s present rule on statements against penal interest.